Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the claimed invention requires a combination of distinct features, which are not found in the prior art, either singularly or in combination.  The independent claims identify the following uniquely distinct features:
 	Independent claim 37 requires “the robustness information including an indicated level of fault tolerance of each media configuration of the plurality of media configurations; detect, as a detected media configuration, which media configuration in the plurality of media configurations is in use for the multimedia session; determine, from the robustness information, a fault tolerance of the detected media configuration by reading the indicated level of fault tolerance from the robustness information; and set a service continuity threshold in dependence on the fault tolerance of the detected media configuration to a value that maps to the indicated level of fault tolerance according to mapping information known to the network node from predefined configuration information or from received signaling”.
 	Independent claim 49 requires “the robustness information including an indicated level of fault tolerance of each media configuration of the available media configurations, thereby enabling the wireless communication network to determine fault tolerances of the available media configurations by reading the indicated level of fault tolerance from the robustness information, and to set a service continuity threshold in dependence on the fault tolerance of whichever one of the media configurations is in use for the multimedia session to a value that 
 	Independent claim 51 requires “determine robustness information corresponding to the available media configurations, the robustness information indicating a corresponding level of fault tolerances tolerance for each of the available media configurations; and send the robustness information to the radio network node, thereby enabling the radio network node to set a service continuity threshold in dependence on the fault tolerance of the media configuration it detects as being in use for the multimedia session by reading the indicated level of tolerance from the robustness information of the detected media configuration, the service continuity threshold being set to a value that maps to the indicated level of fault tolerance according to mapping information known to the network node from predefined configuration information or from received signaling”.
 	Independent claim 52 requires “communication circuitry configured to receive information from a wireless communication network supporting a multimedia session involving the wireless communication device, wherein the information indicates whether the wireless communication network sets a service continuity threshold in dependence on which media configuration is in use for the multimedia session, wherein the media configuration in use is selected from a plurality of media configurations available for use for the multimedia session; and processing circuitry operatively associated with the communication circuitry and configured to control media configuration changes made or requested by the wireless communication device during the multimedia session, in dependence on the information.”
 	The prior art of record (in particular, Kim et al (US 2013/0100887) (hereinafter Kim) does not disclose, with respect to claim 1, “the robustness information including an indicated 
 	The closest prior art references found, either singularly or in combination, fail to anticipate or render the above limitations obvious.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248.  The examiner can normally be reached on M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MINH TRANG T NGUYEN/Primary Examiner, Art Unit 2477